DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 03/04/2021.
Claims 1-5 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 and 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Boeck et al. (2016/0375570).
Regarding claim 1, Boeck et al. disclose an electric power tool system including an electronic power tool (32a) and a server system (30a),
wherein the electric power tool (32b) includes:
a motor (16b);
an output shaft (80b) on which a front-end tool (42b) is adapted to be mounted;
a power transmission mechanism (78b) that transmits a rotational output of the motor to the output shaft (80b);
an acquisition unit (68b) that acquires physical quantity data detected while the motor (16b) is being rotated;
a storage unit (page 13 paragraph 72) that stores the physical quantity data and time information related to time when the physical quantity data is acquired, mapping the physical quantity data and the time information to each other; and
a tool-side transmission unit (28b) that transmits the physical quantity data and the time information to the server system (30a),
wherein the server system (30a) includes:
a server-side reception unit (68b) that receives the physical quantity data and the time information transmitted; and
a status evaluation unit (page 12 paragraph 64) that evaluates a level of a status of the electric power tool (32b) by using the physical quantity data and the time information.
(Figures 1, 4 and Page 1 paragraph 3, Page 4 paragraph 17, Page 8 paragraph 32, Page 10 paragraph 51, Page 11 paragraph 61, Page 12 paragraph 63, 64, 68, Page 13 paragraph 69, 72)
Regarding claim 2, Boeck et al. disclose the physical quantity data includes vibration data indicating vibration of the electric power tool (32b) detected while the motor (16b) is being rotated and also includes a tightening torque valve. (Page 9 paragraph 49, Page 13 paragraph 72)
Regarding claim 3, Boeck et al. disclose the server system (30a) includes:
a server-side transmission unit (28b) that transmits evaluation data yielded by the status evaluation unit (page 12 paragraph 64) to the electric power tool (32b), 
wherein the electric power tool (32b) includes:
a tool-side reception unit (28b) that receives the evaluation data transmitted; and
a notification interface (34b) that communicates the evaluation data.
(Page 4 paragraph 17, Page 8 paragraph 32, Page 13 paragraph 71)
Regarding claim 4, Boeck et al. disclose the tool-side transmission unit (28b) transmits the physical quantity data and the time information to the server system (30a), mapping the physical quantity data and the time information to identification information on the electric power tool (32b),
wherein the server system (30a) includes:
a storage apparatus (page 11 paragraph 61) that stores the physical quantity data and the time information, mapping the physical quantity data and the time information to the identification information on the electric power tool (32b),
wherein the status evaluation unit (page 12 paragraph 64) uses the physical quantity data and the time information stored and mapped to the identifiaciton information on the electric power tool (32b) to analyze temporal transition of the status of the electric power tool (32b) and evaluate the elvel of the status.
(Page 7 paragraph 31, Page 11 paragraph 61, Page 12 paragraph 64)
Regarding claim 5, Boeck et al. disclose an electric power tool (32b) comprising:
a motor (16b);
an output shaft (80b) on which a front-end tool (42b) is adapted to be mounted;
a power transmission mechanism (78b) that transmits a rotational output of the motor to the output shaft (80b);
an acquisition unit (68b) that acquires physical quantity data detected while the motor (16b) is being rotated;
a storage unit (page 13 paragraph 72) that stores the physical quantity data and time information related to time when the physical quantity data is acquired, mapping the physical quantity data and the time information to each other; and
a tool-side transmission unit (28b) that transmits the physical quantity data and the time information to the server system (30a),
(Figures 1, 4 and Page 1 paragraph 3, Page 12 paragraph 68, Page 13 paragraph 69, 72)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        July 14, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731